Case: 20-30226     Document: 00515724065         Page: 1     Date Filed: 01/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 28, 2021
                                  No. 20-30226
                                                                         Lyle W. Cayce
                                                                              Clerk

   Adriatic Marine, L.L.C.,

                                                             Plaintiff—Appellee,

                                       versus

   Roland Harrington,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-2440


   Before Wiener, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          We affirm, for essentially the reasons given in the reported opinions
   of the district court. See Adriatic Marine, LLC v. Harrington, 446 F. Supp. 3d
   126 (E.D. La. 2020); Adriatic Marine, LLC v. Harrington, 442 F. Supp. 3d
   929 (E.D. La. 2020). First, the record contains no evidence establishing the
   causation element for either Harrington’s Jones Act negligence claim or his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30226      Document: 00515724065          Page: 2    Date Filed: 01/28/2021




                                    No. 20-30226


   unseaworthiness claim. See Jones v. United States, 936 F.3d 318, 321–24 (5th
   Cir. 2019). Second, as to Harrington’s maintenance and cure claim, the
   record contains uncontradicted evidence that Harrington did not disclose his
   medical history of back injury when asked to do so on Adriatic Marine’s pre-
   employment questionnaire. It is legally irrelevant whether Harrington had
   subjective intent to deceive or whether his subsequent medical history
   indicated his back was not injured. See Brown v. Parker Drilling Offshore Corp.,
   410 F.3d 166, 171–76 (5th Cir. 2005). Accordingly, Adriatic Marine is entitled
   to summary judgment for all of Harrington’s claims.
          As a result, the arguments related to Harrington’s expert evidence are
   moot, and we do not address them.
          AFFIRMED.




                                          2